Title: Notes on Kentucky Volunteers, 23 August 1813
From: Madison, James
To: 


Aug 23. 1813.
Letter of Aug. 1. 1813. from Govr. Shelby to the Secy. of War, recd. this day by J.M. In substituting volunteers for a draft of Militia, Govr. S. has judged very properly. The period of their service after reaching Head Quarters, will probably be equivalent to that expected from the militia called for. Altho’ the number of Volrs. is not limited, it may be presumed that it will not materially exceed the number specified by Genl. Harrison. It may be well to desire Govr. S. to communicate on this point with Genl. Harrison, if there be time before joining him, & to instruct the latter, to have any improper surplus discharged on the road. Considering the lateness of the season, & the distance of the march, the mounting of the men, as accelerating their arrival at a critical period of the campaign, seems to have coincided with the intentions of Genl. Harrison’s letter to the Secy. of War, which says the militia were to come on horses which were to be sent back. This can be done I presume consistently with Govr. S’s pledge, which leaves an obligation on the vols. to serve on foot or on Horseback. Genl. H. may be reminded of the necessity of consulting œconomy on this subject as far as circumstances & the public service will admit. The mounted Regt. of Col. Johnson returned to him, will probably be enough of that species of force.
